Mr. Justice Garrigues
delivered the opinion of the court.
The amount and nature of the debt sued for, as shown by the record book kept for that purpose by the justice of the peace in whose court the action was originally commenced, is $65.00 damages for the killing of a cow by a train of the railroad company.
On the trial plaintiff was permitted over the objection of defendant, to testify that just prior to bringing the suit, he was approached by the company’s claim agent, who offered to pay him $27.00 or $27.50 in settlement for the animal killed, to the admission of which testimony an exception was reserved and error is assigned thereon.
This evidence was admitted for the purpose of showing an acknowledgment of the company’s liability, and in C. B. & Q. R. Co. v. Roberts, 26 Colo. 329, 57 Pac. 1076, such evidence is held to be an offer to compromise and incompetent. On the authority of that case the judgment must be reversed.

Reversed arid Remanded.

Decision en banc.